         Case 5:20-cv-02460-LHK Document 85-5 Filed 06/17/21 Page 1 of 2




1
                                  UNITED STATES DISTRICT COURT
2
                                 NORTHERN DISTRICT OF CALIFORNIA
3
                                        SAN JOSE DIVISION
4

5                                              Case No. 5:20-CV-02397-LHK
     TWITTER, INC.,
6
                   Plaintiff,
7                                              [PROPOSED] ORDER
            v.                                 GRANTING VOIP-PAL.COM, INC.’S
8                                              CONSOLIDATED MOTION TO STRIKE
     VOIP-PAL.COM, INC,                        PLAINTIFFS’ CONSOLIDATED
9
                                               INVALIDITY CONTENTIONS
10   Defendant.

11                                             Case No. 5:20-CV-02460-LHK
     APPLE INC.,
12

13                 Plaintiffs,

14
            v.
15

16   VOIP-PAL.COM, INC,
17
                   Defendant.
18

19   AT&T CORP. et al.,                        Case No. 5:20-CV-02995-LHK

20
                   Plaintiff,
21

22          v.
23

24
     VOIP-PAL.COM, INC,

25
                   Defendant.
26

27

28

     [PROPOSED] ORDER GRANTING VOIP-PAL.COM, INC.’S CONSOLIDATED MOTION TO STRIKE
     PLAINTIFFS’ CONSOLIDATED INVALIDITY CONTENTIONS
     5:20-cv-02397-LHK; 5:20-CV-02460-LHK, 5:20-CV-02995-LHK
          Case 5:20-cv-02460-LHK Document 85-5 Filed 06/17/21 Page 2 of 2




1
            This Court, having considered all briefing on VoIP-Pal.com, Inc.’s Consolidated Motion To
2
     Strike Plaintiffs’ Consolidated Invalidity Contentions, GRANTS the motion.
3
            IT IS SO ORDERED.
4

5    Dated: ______________                             _______________________________________
6                                                      Honorable Lucy H. Koh
                                                       United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING VOIP-PAL.COM, INC.’S CONSOLIDATED MOTION TO STRIKE
     PLAINTIFFS’ CONSOLIDATED INVALIDITY CONTENTIONS
     5:20-cv-02397-LHK; 5:20-CV-02460-LHK, 5:20-CV-02995-LHK
